Exhibit 10.12



 

Coventry Health Care, Inc. (“Coventry”)

 

Summary of Non-Employee Directors’ Compensation

 

The following table summarizes the components and amounts of the compensation to
be paid to eligible non-employee directors for their services in 2009.

 

Compensation Components

Board or Committee

 

Compensation

 

Annual Compensation for Attendance at Regular Board Meetings1
(paid/vested/deferred quarterly in arrears in accordance with the Plan and
includes compensation for five regularly scheduled Board meetings)

Board

$

225,000

 

Annual Committee Chair Retainer
(Paid annually in arrears)

Chair of Board

$

125,000

*

 

Lead Director

 

10,000

 

 

Chair of Audit Committee

 

15,000

 

 

Chair of Comp Committee

 

10,000

 

 

Chair of N/CG Committee

 

5,000

 

Attendance at In-Person Special Meeting

Board

$

3,000

 

 

Audit Committee

 

3,000

 

 

Comp Committee

 

3,000

 

 

N/CG Committee

 

1,500

 

Participation in a Special Telephonic Meeting

Board

$

1,000

 

 

Audit Committee

 

1,000

 

 

Comp Committee

 

1,000

 

 

N/CG Committee

 

500

 

Reimbursement of Reasonable Travel Expenses

All Directors

 

Actual Costs

 

New Director Stock Option Grant

New Director

 

10,000 options to acquire shares which vest in equal amounts over four years

 

Health and Basic Life Insurance Coverage

All Non-employee Directors

 



 

 

(voluntary participation)

 



 

 

* Annual retainer established for the Chairman of the Board. Allen F. Wise, our
Chairman of the Board, became our Chief Executive Officer effective January 30,
2009. In light of this, his compensation for 2009 for his services as both a
director and executive is currently under discussion and his compensation for
board services will be appropriate for that of an employee director.

1 Any non-employee directors who become eligible to participate in the Plan
after January 1 will receive a pro rata portion of the Annual Compensation.



Exhibit 10.12



 



Subject to the terms of the Plan, non-employee directors may elect the form and
the timing of their compensation on an individual basis as summarized in the
table below. All elections of the form of payment must be made in multiples of
25%. The table below summarizes the forms of compensation each individual
non-employee director may select as well as certain material terms related to
those forms of compensation.

 

 

Payment

“Form” 2

Maximum Allocation

Payment

“Current”

Payment

“Deferred”

Vesting

Cash

50%3

Paid at the end of each quarter

Credited at the end of each quarter4

None

Restricted Stock/
Stock Units

100%

Granted at beginning of year

Stock Units deferred until termination of service or unforeseeable emergency

 

Quarterly over the year of service

Stock Options

100%

Granted at beginning of year

Exercisable when vested and subject to a 10 year term

Quarterly over the year of service

 

_________________________

2  Value of stock options, restricted stock awards and stock units determined in
accordance with SFAS 123R.

3 limit may be waived with the approval of the Chairman of the Compensation
Committee.

4 cash will be credited quarterly with interest based on the Company’s borrowing
rate set at the beginning of each year (the 2008 rate is approximately 5.71%).

 

 